[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                      For the First Circuit

No. 00-2258
                          UNITED STATES,

                        Plaintiff-Appellee

                                v.

                       25 PLEASANT STREET,

                       Defendant-Appellant

                          LOREEN DAVID,

                             Claimant

                       ____________________


                         190 HIGH STREET,

                            Defendant

              DIANE BILIS; JOHN BILIS; ARTHUR BILIS,

                            Claimants



         APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Nathaniel M. Gorton, U.S. District Judge]


                              Before

                        Boudin, Chief Judge,
               Torruella and Lipez, Circuit Judges.
     John A. Bosk on brief for appellant.
     Donald K. Stern, United States Attorney, and Shelbey D.
Wright, Assistant United States Attorney, on Motion for Summary
Disposition for appellee.




                        July 25, 2001
    Per Curiam.    Loreen David appeals a district court judgment

which   denied   her   motion   for   relief   from   a   final   judgment

compelling the forfeiture of her tavern at 25 Pleasant Street in

Webster, Massachusetts. Appellant maintains that the forfeiture

was unfair because it violated the terms of her plea agreement

and because her former attorney is to blame for her failure to

litigate the matter in the district court.

    This court has thoroughly reviewed the record and the

parties' briefs on appeal.      We conclude that the district court

did not abuse its discretion in denying appellant relief.              See

United States v. Parcel of Land and Residence at 18 Oakwood

Street, 958 F.2d 1, 5-6 (1st Cir. 1992);          United States v. One

Lot of $25,721.00 in Currency, 938 F.2d 1417, 1422 (1st Cir.

1991); United States v. Proceeds of Sale of 3,888 Pounds Atl.

Sea Scallops, 857 F.2d 46, 49 (1st Cir. 1988).             We decline to

consider appellant's contention that the forfeiture constituted

an excessive fine in violation of the Eighth Amendment because

appellant failed to raise this argument below and has presented

no reason for having failed to do so. See Amcel Corp. v.

International Exec. Sales, Inc., 170 F.3d 32, 35 (1st Cir.

1999); United States v. Palmer, 956 F.2d 3, 6 (1st Cir. 1992).

Accordingly, the government's motion for summary disposition is

granted. The judgment of the district court is affirmed.               See


                                  -3-
Loc. R. 27(c).




Q:\TO_ABBS\unpub\WP\00-2258.01A




                             -4-